                            UNITED STATES DISTRICT COURT

                                DISTRICT OF MINNESOTA


SAMUEL I. COX,                                 Civil No. 19-1956 (JRT/DTS)

      Plaintiff,

v.                                                ORDER

COMMISSIONER OF
DEPARTMENT OF HUMAN SERVICES, et al.,

      Defendants.


      Samuel I. Cox, MSOP, 1111 Hwy 73, Moose Lake, MN 55767, pro se plaintiff.

      United States Magistrate Judge David T. Schultz issued a Report and

Recommendation dated January 31, 2020. No objections have been filed to that Report and

Recommendation in the time period permitted.

      The Court, being duly advised in the premises, upon the Report and Recommendation

of the Magistrate Judge, and upon all of the files, records and proceedings herein, now

makes and enters the following Order.

      IT IS HEREBY ORDERED that Plaintiff Samuel I. Cox’s filing titled “Amended 1983

Compliant,” ECF No. 12 (Amended Complaint), is DISMISSED WITHOUT PREJUDICE, except

for Cox’s claim (listed on page 5 of the Amended Complaint) that Defendants violated his

“right not to have cruel and unusual punishment inflicted.” This claim may proceed, but (1)
only against Defendants in their official capacities, and (2) only for prospective injunctive

relief.



Dated: March 3, 2020
at Minneapolis, Minnesota
                                         s/John R. Tunheim ________
                                         JOHN R. TUNHEIM
                                         Chief Judge
                                         United States District Court




                                             2
